Citation Nr: 1224614	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-13 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a psychiatric disorder and, if so, whether service connection for an acquired psychiatric disorder, to include stress and memory loss, including as secondary to service-connected sleep apnea, type II diabetes mellitus, and/or lumbar spine, right shoulder, right elbow, right knee, left knee, right ankle, and left ankle disabilities, is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and issued by the RO in Montgomery, Alabama.

The Veteran provided testimony at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the Montgomery RO in April 2012.  A transcript of the hearing has been associated with the claims file.

As an initial matter, the Board has considered the applicability of 38 C.F.R. § 3.156(c) (2011) in light of the Veteran's submission of select service treatment records after the issuance of the June 1996 rating decision, which initially denied the Veteran's claim for service connection for a psychiatric disorder.  However, as the records he submitted are copies of service treatment records that had been associated with the claims file when VA first decided the claim, a de novo review of the Veteran's claim without consideration of new and material evidence is unwarranted.  As such, this claim has been characterized as shown on the first page of this decision.  In this regard, the Board acknowledges that, at the time of the Veteran's hearing before the undersigned, such issue was characterized as a service connection claim.  As the Board herein reopens the claim, there is no prejudice to the Veteran as the result of the prior mischaracterization of such issue.   

The merits of the issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed decision issued in June 1996, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.

2.  Evidence added to the record since the final June 1996 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision that denied the Veteran's claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [(2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran contends in documents of record and at his April 2012 Board hearing that his current acquired psychiatric disorder results from stresses which he experienced during service while working for the Criminal Investigations Division (CID), including in his capacity as Special Agent in Charge of the Stuttgart, Germany, CID Branch Office.  The Veteran alleges that these stressors included being one of 2 workers in a CID office which had previously required 52 CID Special Agents; working 72 to 90 hours per week; losing his administrative clerk to headquarters; having an inadequate office copier; getting less than 5 hours of sleep per night; and enduring harassment from his superiors.  The Veteran further alleges that these stressors caused depression and memory loss which he continues to experience to the present day.  See, e.g., transcript, p. 9.

Separately, the Veteran contends in a June 2008 letter that his memory deterioration is due to or aggravated by: (1) loss of oxygen to his brain during sleep as a result of his service-connected sleep apnea; (2) loss of oxygen to his brain and entire body as a result of his service-connected diabetes mellitus; and (3) sleeplessness as a result of the pain from his service-connected lumbar spine, right shoulder, right elbow, right knee, left knee, right ankle, and left ankle disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. 
§ 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for service connection for a psychiatric disorder was originally denied in a June 1996 rating decision in which the RO found that the Veteran's claim was not well-grounded.  The June 1996 rating decision constitutes the last prior final denial of the Veteran's claim.  At the time of the June 1996 rating decision, the RO considered the Veteran's service treatment records from July 1973 to July 1995 and VA compensation and pension examination reports dated September 1995 and October 1995.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if 

an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In June 1996, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a psychiatric disorder was received until June 2006, when VA received his application to reopen such claim.  Therefore, the June 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a psychiatric disorder was received prior to the expiration of the appeal period stemming from the June 1996 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for an acquired psychiatric disorder in June 2006, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the June 1996 rating decision, additional evidence consisting of VA treatment records from December 2005 to October 2008, a VA compensation and pension examination dated July 2008, and the Veteran's statements has been received.  These records include ongoing VA psychiatric treatment and VA clinicians' diagnoses of adjustment disorder, cognitive disorder, anxiety, and depressed mood, as well as the Veteran's contention that his psychiatric disorder was caused by in-service stresses while working for the CID, and/or loss of oxygen and sleeplessness from his service-connected sleep apnea, type II diabetes mellitus, and/or lumbar spine, right shoulder, right elbow, right knee, left knee, right ankle, and left ankle disabilities.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran has multiple diagnosed psychiatric disorders, and that they may be related to his service while working for the CID, and/or to his service-connected disorders-of which some were granted service connection after the June 1996 denial.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a psychiatric disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a psychiatric disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board finds that a remand is necessary in order to afford the Veteran a VA examination in order to adjudicate his service connection claim.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As explained at pp. 3-4, supra, the Veteran contends that his acquired psychiatric disorder results from stresses which he experienced during service while working for the CID.  The Veteran further alleges that these stressors caused depression and memory loss which he continues to experience to the present day.  See, e.g., transcript, p. 9.  He contends in the alternative that his memory deterioration is due to or aggravated by: (1) loss of oxygen to his brain during sleep as a result of his service-connected sleep apnea; (2) loss of oxygen to his brain and entire body as a result of his service-connected diabetes mellitus; and (3) sleeplessness as a result of the pain from his service-connected lumbar spine, right shoulder, right elbow, right knee, left knee, right ankle, and left ankle disabilities.

The Veteran's service treatment records include: (1) a November 1994 complaint of memory loss, which a clinician diagnosed as early dementia versus increased stressor and decreased sleep; (2) a January 1995 physician's diagnosis of mild subjectively poor memory secondary to decreased concentration, secondary to mild depression due to situational anxiety; and (3) a February 1995 diagnosis of mild depression with situational anxiety resulting in memory loss.

After service, VA provided the Veteran with a compensation and pension examination in October 1995.  The examiner opined that:

The Veteran exhibits symptoms of poor concentration and absent-mindedness but no objective signs of any significant mental impairment.  Symptoms may be stress related or an early sign of some neurological problem; however, [the] examiner did not have sufficient time or information to come up with a definitive diagnosis.  The primary problems appear to be poor concentration and absent-mindedness and this appears to be caused by increased stress.

The Veteran's VA treatment records dated from December 2005 to October 2008 include clinicians' diagnoses of adjustment disorder, cognitive disorder, anxiety, and depressed mood.  The Veteran described his in-service and post-service occupational stressors to his treating VA clinicians in detail.  See, e.g., December 2005 and February 2006 VA treatment records.  In a June 2006 VA treatment record, the Veteran reported that he had requested a voluntary demotion at work because his job was too stressful.

VA provided the Veteran with a second compensation and pension examination in July 2008.  The examiner, a primary care physician, noted that the Veteran was treated for anxiety in service and was prescribed Prozac in Germany in 1994, which he discontinued in 1995.  The examiner diagnosed the Veteran with adjustment disorder with anxiety.  The examiner opined that the Veteran's mild anxiety and associated memory problems are related to his current work, and his adjustment disorder is related to his current work and is not caused by or a result of his active duty military experience.

The Board finds that a new VA examination is required for four reasons.  Barr, supra.  First, by the October 1995 examiner's own account, there was insufficient time or information to come up with a definitive diagnosis; moreover, that examiner did not specify the source of the increased stress to which the Veteran's poor concentration and absent-mindedness were attributed.  Second, the July 2008 examiner did not provide an adequate explanation of why the Veteran's current adjustment disorder, anxiety, and memory problems are unrelated to the depression, situational anxiety, and memory loss with which clinicians diagnosed him during service.  The examiner's conclusory statement that the Veteran's diagnosis is attributable to his post-service work stress, with no discussion of the onset of his disorders in service, is inadequate-particularly in light of the Veteran's statement that his diagnosed symptoms have continued since service.  See, e.g., transcript, p. 9.  Third, the examiner did not discuss whether the Veteran's loss of oxygen from his service-connected sleep apnea and diabetes, or his sleeplessness from the pain of his service-connected lumbar spine, right shoulder, right elbow, right knee, left knee, right ankle, and left ankle disabilities, caused or aggravated his adjustment disorder, anxiety, or memory problems.  Fourth, because of the relative complexity of the Veteran's psychiatric disorder, the Board finds that a specialist-namely, a psychiatrist or psychologist-should conduct the compensation and pension examination.

Additionally, the Veteran has not been provided with VCAA notice pertaining to the secondary aspect of his service connection claim.  Therefore, on remand, the Veteran should be provided with proper VCAA notice pertaining to the secondary aspect of such claim.

Furthermore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for his acquired psychiatric disorder, to include stress and memory loss, since service and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Montgomery, Alabama, VA Medical Center, dated from October 2008 to the present, should be obtained for consideration in the Veteran's appeal.  Additionally, the Veteran's treatment records from GrandView Behavioral Health Center in Montgomery, Alabama, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder, to include stress and memory loss, as secondary to service-connected sleep apnea, type II diabetes mellitus, and/or lumbar spine, right shoulder, right elbow, right knee, left knee, right ankle, and left ankle disabilities.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his acquired psychiatric disorder, to include stress and memory loss, since service and to submit any treatment records or statements addressing the etiology thereof.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Montgomery, Alabama, VA Medical Center, dated from October 2008 to the present.  Additionally, the Veteran's treatment records from GrandView Behavioral Health Center in Montgomery, Alabama, should be obtained.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination, by a psychiatrist or psychologist, in order to determine the nature and etiology of his acquired psychiatric disorder(s).  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all acquired psychiatric disorders found to be present.  With respect to each acquired psychiatric disorder diagnosed, the examiner should opine whether it is at least as likely as not that the disorder is related to the Veteran's military service, including his in-service diagnoses of mild depression, situational anxiety, and memory loss.

Also with respect to each acquired psychiatric disorder diagnosed, the examiner should opine whether it is at least as likely as not that the disorder was caused or aggravated (permanently increased in severity beyond the natural progress of the disease) by his service-connected sleep apnea or diabetes (due to alleged insufficient oxygen supply to the brain), and/or by his lumbar spine, right shoulder, right elbow, right knee, left knee, right ankle, and left ankle disabilities (due to alleged sleepless from pain).

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


